LARSEN, Justice,
dissenting.
I dissent. This matter is a direct appeal from an action filed originally in the Commonwealth Court and should be briefed and argued on an expedited basis in order to make a fair determination. Not enough information has been presented to this Court to permit us to summarily reach the decision to vacate the Commonwealth Court order and to remand to the Environmental Hearing Board. The only papers which have been thus far submitted in this matter is *344a document entitled “Statement of Jurisdiction,” the Commonwealth Court's Opinion and Order, and a letter from the attorney for the North Penn and North Wales Water Authorities stating that these authorities would not file a brief in opposition to the jurisdictional statement.
As the majority insists, however, upon acting sua sponte in summary manner, it should limit its remand by directing the Environmental Hearing Board to expedite the proceedings while maintaining the injunction granted by Commonwealth Court pending disposition of those proceedings.